DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 1-3, 7-15, 17, and 20 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on June 14, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein an amount of memory allocated for the local memory pool in response to the first memory allocation request is sufficient to fulfil a plurality of memory allocation requests from one or more processors executing on the physical processor”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
	The specification states at paragraph [0024] “If local pool 121 does not have sufficient memory, memory manager 110 requests a chunk of memory from global pool 119 to serve as a new local pool 121 for the processor using allocate local pool from global pool 192. The chunk of memory is an amount of memory large enough to fulfill a number of memory allocation requests by processes executing on that processor (e.g., defined by some threshold amount of memory for each local pool 121)”.
	Different from the prior Attaluri et al. (US 2018/0246806) which increases the amount of memory by a certain factor and also further moves local data out, the current claims increases the amount of memory by a threshold amount that is enough to fulfill multiple memory allocation requests from the local memory pool. Another common technique used to increase the memory is the use of thin provisioning but different from the claims thin provisioning increases the memory allocated on a per request basis. The prior art discloses allocation of defined amounts and/or amounts to fulfill the request, but not amount of memory to fulfill a plurality of requests.
	The prior art alone or in combination does not disclose or suggest in response to a memory allocation request, allocating an amount of memory that is sufficient to fulfill a plurality of memory allocation request from the global memory pool to the local memory pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136